PER CURIAM.
We initially accepted jurisdiction to review the decision of the Fifth District Court of Appeal in State v. Geiss, 70 So.3d 642, 652 (Fla. 5th DCA 2011), in which the district court passed upon a question certified by it to be of great public importance. See art. V, § 3(b)(4), Fla. Const. After further consideration, we have determined that we should exercise our discretion and discharge jurisdiction. Accordingly, we dismiss this review proceeding.
It is so ordered.
CANADY, C.J., and PARIENTE, LEWIS, QUINCE, POLSTON, LABARGA, and PERRY, JJ., concur.